UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):September 15, 2010 MS Structured Asset Corp. (Issuer in Respect of SATURNS Trust No. 2003-2) (Exact name of registrant as specified in its charter) Delaware 001-16443 13-4026700 (State or other jurisdictionof incorporation) (CommissionFile Number) (IRS EmployerIdentification No.) 1585 Broadway, New York, New York 10036 (Address of principal executive offices, including Zip Code) Registrant's telephone number, including area code: (212) 761-2520 N/A (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Section 8 - Other Events Item 8.01. Other Events. This current report on Form 8-K relates to thesemi annualdistribution reported to the holders of SATURNS Trust No. 2003-2, which was made onSeptember 15, 2010. Section 9 - Financial Statements and Exhibits Item 9.01 Financial Statements and Exhibits. (c) Exhibits (Exhibit No. Description) 99.1Semi-Annual distribution report pursuant to the Trust Agreement for the distribution onSeptember 15, 2010. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Bank of America, National Association as successor by merger to LaSalle Bank National Association, in its capacity as Trustee Under the Trust Agreement on behalf of MS Structured Asset Corp., Registrant Date:September 16, 2010 By: /s/ Vanessa L. Danner Name: Vanessa L. Danner Title: Vice President
